Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an acceleration sensor and acceleration measuring system, classified in G01P15/02.
II. Claim 20, drawn to a method for determining linear acceleration, classified in G01P15/125.

The inventions are independent or distinct, each from the other because:
Inventions I-II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, as explained next. The device of claim 1 can be used to practice a method without steps for: 
applying a linear acceleration, 
allowing the ball to move freely inside the track, 
measuring an equivalent capacitance formed by three different capacitors of the angular acceleration sensor, and

Additionally, the device of claim 14 can be used to practice a method without steps for: 
applying a linear acceleration, 
allowing the ball to move freely inside the track, and 
calculating the linear acceleration experienced by the angular acceleration sensor based on the measured equivalent capacitance.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Remus Fetea (Reg. No. 59140) on 9/8/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 1-20 are allowable. Claim 20, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim (i.e. itself). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth above, is hereby withdrawn and claim 20 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Remus Fetea (Reg. No. 59140) on 9/15/21.

The application has been amended as follows: 
14. (Currently Amended) An acceleration measuring system comprising: 
an angular acceleration sensor configured to measure a linear acceleration; a processing and communication unit electrically connected to the angular acceleration sensor and configured to read an equivalent capacitance of three different capacitors (C1 to C3) of the angular acceleration sensor; and 
a power supply configured to supply power to the processing and communication unit,
wherein the sensor comprises: 
a curved track having first and second metallic layers; and 
a spherical conductive ball provided within the track, 
wherein the first metallic layer has a constant, uniform, width along a length of the track while the second metallic layer has a varying-width along the length of the track.

16. (Cancelled)

17. (Currently Amended) The system of claim [[16]]14, wherein the curved track comprises: 
a first curved plate; 
a second curved plate, positioned opposite to the first curve plate so that the first and second curved plates are concentric to each other; 
a base that connects a first side of the first curved plate to a first side of the second plate; and 
a cover that connects a second side of the first curved plate to a second side of the second plate.

18. (Currently Amended) The system of claim [[16]]14, wherein the spherical conductive ball, a first dielectric layer formed on the first metallic layer, and the first metallic layer form the first capacitor C1, the spherical conductive ball, a layer of air, a second dielectric layer formed on the second metallic layer, and the second metallic layer form the second capacitor C2, and the first metallic layer, the first dielectric layer, 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 14, the prior art of record fails to anticipate or render obvious the feature of an angular acceleration sensor wherein the first metallic layer has a constant, uniform, width along a length of the track while the second metallic layer has a varying-width along the length of the track, all in combination with the rest of the recited apparatus.
Claim 20 is allowable for substantially the same reasons as claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020144548 A1 teaches the concept of connecting similar electrodes together, resulting in the electrodes outputting an equivalent capacitance
US 5627316 A teaches a capacitive inclination and linear acceleration sensor comprising a ball in an oblong opening in a flat circuit board, flanked by electrodes for sensing the location of the ball along the opening in order to determine an inclination angle or linear acceleration
US 4866850 A teaches an inclination sensor configured to measure inclination based on the amount of resistance between terminals 18a and 16, which varies based on the location of a movable ball 20 
WO 0104640 A1 teaches an angular acceleration sensor that can also sense linear acceleration (see abstract)
DE 102009055389 A1 teaches an acceleration measuring device 100 that can communicate via a communication link 94 with a host device 92
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.C.P./           Examiner, Art Unit 2853              

/JILL E CULLER/           Primary Examiner, Art Unit 2853